                                                                          Case 2:19-cv-01876-GMN-DJA Document 6 Filed 11/12/19 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for I.Q. Data International, Inc.

                                                                      8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                              DISTRICT OF NEVADA
                                                                     10
                                                                          IAN DYER, an individual,                               )   Case No.:   2:19-cv-01876-GMN-DJA
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                          )
                                                                                                 Plaintiff,                      )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                          )   STIPULATION AND ORDER TO
                                        Las Vegas, NV 89101




                                                                          vs.                                                    )   EXTEND TIME FOR I.Q. DATA
                                                                     13                                                          )   INTERNATIONAL, INC. TO
                                                                          I.Q. DATA INTERNATIONAL, INC., a foreign               )   RESPOND TO COMPLAINT [ECF
                                                                     14   corporation,                                           )   NO. 1]
                                                                                                                                 )
                                                                     15                         Defendant.                       )   (FIRST REQUEST)
                                                                                                                                 )
                                                                     16

                                                                     17          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Ian Dyer (“Plaintiff”) and Defendant I.Q.
                                                                     18   Data International, Inc. (“IQ Data”), by and through their respective attorneys of record, stipulate
                                                                     19   as follows:
                                                                     20                                            STIPULATION
                                                                     21          1.      Plaintiff filed his Complaint on October 23, 2019 [ECF No. 1].
                                                                     22          2.      I.Q. Data was served with the Summons and Complaint on October 29, 2019,
                                                                     23   making its response to the Complaint due on November 19, 2019.
                                                                     24          3.      I.Q. Data recently retained counsel, and a short extension is necessary to allow
                                                                     25   I.Q. Data’s counsel to obtain the file and investigate the allegations in the Complaint before
                                                                     26   responding.
                                                                     27          4.      The extension will also allow the parties to conduct early resolution discussions.
                                                                     28          5.      Plaintiff has no objection to the extension.

                                                                                                                          -1-
                                                                          Case 2:19-cv-01876-GMN-DJA Document 6 Filed 11/12/19 Page 2 of 2



                                                                      1          6.      This request for an extension is made in good faith and not for purposes of delay.

                                                                      2          7.      Therefore, the parties agree that I.Q. Data’s response to the Complaint is now due

                                                                      3   on or before December 10, 2019.
                                                                      4

                                                                      5
                                                                          DATED: November 12, 2019.                         DATED: November 12, 2019.
                                                                      6
                                                                          GORDON REES SCULLY MANSUKHANI,                    LAW OFFICES OF KEVIN L. HERNANDEZ
                                                                      7   LLP

                                                                      8
                                                                          /s/ Wing Yan Wong                                        /s/ Kevin L. Hernandez
                                                                      9   Robert S. Larsen, Esq.                            Kevin L. Hernandez, Esq.
                                                                          Nevada Bar No. 7785                               Nevada Bar No. 12594
                                                                     10   Wing Yan Wong, Esq.                               8872 S. Eastern Avenue, Suite 270
                                                                          Nevada Bar No. 13622                              Las Vegas, Nevada 89123
Gordon Rees Scully Mansukhani, LLP




                                                                     11   300 So. 4th Street, Suite 1550
                                                                          Las Vegas, NV 89101                               Attorneys for Plaintiff Ian Dyer
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          Attorneys for I.Q. Data International, Inc.
                                                                     13

                                                                     14

                                                                     15

                                                                     16                                                 ORDER
                                                                     17                                                 IT IS SO ORDERED.

                                                                     18
                                                                     19
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                     20
                                                                                                                        DATED:     November 14, 2019
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28

                                                                                                                         -2-
